Argued December 11, 1946.
At the trial of this case, all that plaintiff was able to prove was that a carload of cherries, shipped by express from Yakima, Washington, and consigned to plaintiff at Philadelphia, reached its destination one day later than the "schedule" of five days. The trial court granted defendant's motion for a compulsory non-suit, which the court en banc subsequently refused to take off.
In bringing this appeal, counsel for appellant states that he ". . . disagrees with the decisions rendered in these two cases[Catanzaro  Sons, Inc., v. Southern Pacific Co., 90 Pa. Super. 578, opinion by Judge, now Mr. Justice, LINN; and AmericanFruit Growers, Inc., to use, v. Pacific Elec. Rwy. Co. et al.,
11 Pa. D.  C. 291, opinion by Judge, now Mr. Justice, STERN]" relied on by the court below.
Notwithstanding appellant's disagreement with the general rule of law applied in those cases, it is still the law in Pennsylvania and was properly applied by the court below in this case.
Judgment affirmed. *Page 124